i          i     i                                                                             i        i       i




                                    MEMORANDUM OPINION


                                            No. 04-08-00623-CR

                                        IN RE Randall DOUGLAS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:         Alma L. López, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: September 10, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 15, 2008, relator Randall Douglas filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his Petition for Writ of Habeas Corpus Release for

Delay of Prosecution and Excessive Bail and his Motion for Reduction of Bond. Relator

acknowledges he is represented by counsel. We conclude trial counsel is also relator’s counsel for

an original proceeding on the issue presented. Relator is not entitled to hybrid representation. See

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se petition will be treated as presenting nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]



           1
         This proceeding arises out of Cause No. 2007-CR-8538, styled The State of Texas v. Randall Douglas, in the
226th Judicial District Court, Bexar County, the Honorable Sid Harle presiding.
                                                                                       04-08-00623-CR

1994, orig. proceeding). Accordingly, relator’s petition is denied. Relator’s motion for leave to file

the petition for writ of mandamus is denied as moot.

                                                       PER CURIAM



DO NOT PUBLISH




                                                 -2-